NOTE: This order is nonprecedential.
Um'ted States Court of AppeaIs
for the FederaI Circuit
STANLEY R. SILER,
Plaintiff-Appellan,t,
V. _
UNITED STATES,
Defendant-Appellee.
2011-5017
Appeal from the United States Court of Federal
C1aims in case no. 10-CV-134, Judge Francis M. A11egra.
ON MOTION
ORDER
The United States moves out of time for an extension
of time, until January 1S, 2011, to file its brief.
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted

s1LER v. US 2
FOR THE COURT
 1 3  fsi Jan Horba1y
Date J an Ho1_‘ba1y
C1erk
cc: Stan1ey R. Siler
A1eXis J. Ech01s, Esq.
Fll.ED
s21 U.S. COURT
ms FEogriqiPc5§i:iinF0R
JAN 13 2011
1ANma8m
amc